   Case: 1:15-cv-02980 Document #: 289 Filed: 02/27/20 Page 1 of 1 PageID #:6390




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

                                              )
                Angel Bakov                   )               Case No: 15 C 2980
                                              )
                v.                            )               Judge: Harry D. Leinenweber
                                              )
                Consolidated World Travel     )
                                              )


                                             ORDER

Ruling on motion hearing held. For the reasons stated on the record, the Court denies the
Defendant’s Motion to Stay [278] The Court will take the Motion to Reconsider [276] under
advisement. The parties shall file no further briefing unless the Court so directs. Pro hac vice
motion is granted [280]. Motion for leave to file in excess of the page limit is granted [274].


(T:00:10)

Date: 2/27/20                                                 /s/ Judge Harry D. Leinenweber
